DETAILED ACTION
	
Allowable Subject Matter
Claims 1-3,5-8,12,16,18-19,23,26,40,43,48-49,52,60,63-64,69,80,83,85,88,93,106,111 and 168-180 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a second dielectric member extending from the surface; an adjustable refractive index material disposed in a gap between the first and second dielectric members that is tunable to adjust an optical reflection phase of a corresponding adjustable dielectric resonator element and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845